I Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin D. Moynihan on August 29, 2022.
The application has been amended as follows: 
Claims 2-5 are cancelled.
Claim 1 is rewritten as: 
- - A touch structure, comprising:
a polarizing layer; and
a touch layer without a base layer and disposed directly on a surface of the
polarizing layer;
	wherein the touch layer comprises a touch circuit that is in contact with the polarizing layer, and
wherein the polarizing layer is composed of a mixture of an electrically conductive polymer and iodine molecules, the electrically conductive polymer comprising polyacetylene of which the carbon atoms in each polyacetylene unit are arranged in two parallel straight lines that are parallel with a straight line formed by at least two of the iodine molecules. - -.
Claim 7 is rewritten as: 
- - The touch structure as claimed in claim 1, wherein the touch layer further comprises at least another touch circuit, the touch circuits each comprising a touch electrode. - -.
Claim 9 is rewritten as: 
- - A display panel, comprising the [[a]] touch structure as claimed in claim 1. - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, US 2015/0070605 and US 2015/0212614 both fail to fairly teach or suggest, even in view of each other, EP 0564925 A2 and      US 5,676,885, the touch structure comprising the specific combination of laminate structure, layer functions and composition, electrical and optical properties, as amended above.  See Applicant’s arguments in the response filed on May 26, 2022.
CN 110609643 B is a patent family member that issued.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782